Citation Nr: 0016193	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 593	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.  He was a prisoner of war (POW) of the German 
government from February 1945 to March 1945.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1998 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO) denied the veteran entitlement to service connection for 
dementia and entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound, and found that he was incompetent to 
handle the disbursement of funds.

The veteran initially appealed the RO's December 1998 denial 
of all of the three issues noted above.  However, after the 
RO issued a statement of the case on the competency issue in 
March 1999, the veteran did not submit any correspondence 
that could be construed as a substantive appeal with regard 
to that issue.  The veteran has therefore not perfected his 
appeal of the RO's decision that the veteran is incompetent 
to handle the disbursement of funds and this issue is not 
before the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran is service connected for ischemic heart 
disease, status post multiple coronary artery bypass graft.

2.  There is medical evidence of record linking the veteran's 
dementia to atherosclerosis.



CONCLUSION OF LAW

The claim of entitlement to service connection for dementia 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for dementia.  Service 
connection may be granted for disability due to a disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999).

Before the Board can decide the merits of the veteran's 
service connection claim, however, it must first determine 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded on a direct basis, the record must include lay or 
medical evidence, whichever is appropriate in the particular 
case, demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
psychosis to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  Service connection may be also presumed for certain 
diseases if a veteran was a POW who was detained for not less 
than 30 days and he developed certain specified diseases to a 
compensable degree at any time following discharge.  38 
C.F.R. §§ 3.307, 3.309(c).

A claimant may also establish a well-grounded claim for 
service connection on a direct basis under the chronicity 
provision of 38 C.F.R. § 3.303(b) (1999), which is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

To establish that a claim for service connection is well 
grounded on a secondary basis, the record must include 
medical evidence linking the asserted secondary condition to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998); Locher v. Brown, 9 Vet. App. 535, 538-
39 (1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

The veteran served on active duty from May 1944 to October 
1945, including as a POW.  Following his release, he was 
shown to have malnutrition and a Vitamin B deficiency and he 
reported that he had had swelling of his feet and legs while 
in captivity.  Based on these findings and medical evidence 
of heart disease, the RO, in a rating decision dated June 
1995, granted the veteran service connection and assigned him 
a 60 percent disability evaluation for ischemic heart 
disease, status post multiple coronary artery bypass graft.  
By rating decision dated January 1996, the RO recharacterized 
this disability as "heart disease," and since then, this 
characterization has remained in effect.

The veteran has made no particular assertions with regard to 
his dementia, but his representative claims that this 
disorder is related to the veteran's service-connected heart 
disease.  In support of this claim, the veteran has submitted 
an April 1997 VA hospital discharge summary and a September 
1998 letter from R. Glenn Greene, M.D., establishing that the 
veteran has senile dementia secondary to atherosclerosis. 

Based on the fact that the veteran is currently service 
connected for "heart disease," and a physician has linked 
the veteran's dementia to atherosclerosis, a type of 
cardiovascular disease, the Board finds the veteran's claim 
for service connection for dementia well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds, 
however, that the VA has not fulfilled its duty to assist by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.  
Therefore, before the Board can decide the merits of the 
veteran's claim, this case must be remanded to the RO for the 
additional development noted below.


ORDER

The claim of entitlement to service connection for dementia 
is found to be well grounded, and to this extent only, it is 
granted.


REMAND

Once a veteran has submitted a well-grounded claim, the VA 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d at 1468-1469.  This duty to assist includes the 
obligation to develop facts when the record before the Board 
is clearly inadequate.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  In this case, for the reason that follows, the Board 
finds that the record is inadequate.

First, it appears that there may be pertinent outstanding 
medical records that need to be secured and associated with 
the veteran's claims file.  For instance, a July 1995 VA 
hospital discharge summary reflects that the veteran was 
transferred to Jewish Hospital on July 20, 1995.  However, 
there are no records from Jewish Hospital in the claims file.  
Moreover, the veteran appears to have received VA and private 
outpatient treatment for a variety of medical conditions for 
many years.  However, since 1997, no outpatient treatment 
records or hospitalization reports have been associated with 
the claims file.  As the record stands it is unclear whether 
the claims file contains all pertinent VA and private medical 
records that might exist.  Accordingly, on Remand, the RO 
should contact the veteran for clarification with regard to 
this matter. 

Second, the medical evidence of record includes a medical 
opinion linking the veteran's senile dementia to a type of 
cardiovascular disease, i.e., atherosclerosis, but not 
specifically to the veteran's service-connected heart 
disease.  In addition, this opinion does not appear to be 
based on records of treatment of the veteran and is not 
supported by rationale.  Moreover, the remainder of the 
medical evidence of record suggests that the veteran's 
dementia might be related to aging.  For instance, a January 
1995 VA examination report and an April 1997 VA hospital 
discharge summary indicate that the veteran has age-related 
changes in his brain and cognitive slowing secondary to 
aging.  In light of these facts, the Board cannot 
definitively determine whether it is at least as likely as 
not that the veteran's dementia is due to his service-
connected heart disease.  A medical opinion comprehensively 
addressing this question is thus needed.  

Third, the veteran maintains that his service-connected heart 
disease, to include dementia, renders him sufficiently 
helpless as to require the aid and attendance of another 
person.  His spouse asserts that if she were unable to care 
for the veteran, he would have to be admitted to a nursing 
home.  For the reasons that follow, before the Board can 
determine whether special monthly compensation is payable to 
the veteran, it must first determine whether the veteran is 
entitled to service connection for dementia.  The veteran's 
special monthly pension claim must therefore be deferred.  

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(r) (West 1991 
& Supp. 1999); 38 C.F.R. 
§ 3.350(h) (1999).  The following factors will be accorded 
consideration in determining that need: inability of veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. 
§ 3.352 (1999).

Special monthly compensation is also payable pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.

The veteran is currently evaluated 100 percent disabled.  His 
service-connected disabilities include heart disease, rated 
100 percent disabling; anxiety disorder/post-traumatic stress 
disorder, rated 30 percent disabling; peptic ulcer disease, 
rated 10 percent disabling; blepharitis, rated 10 percent 
disabling; bilateral hearing loss, rated noncompensable; and 
arthralgia of the hips, rated noncompensable.  

The veteran has received treatment and been hospitalized for 
the aforementioned disabilities since 1976.  In October 1980, 
he underwent a quintuple aortocoronary bypass, after which he 
did extremely well and was able to engage in everyday 
activities and return to work full time.  By January 1995, 
when the veteran underwent a VA examination, the veteran had 
retired as an assistant superintendent of schools and was 
actively participating in a variety of activities, including 
hunting and fishing.  In July 1995, the veteran's coronary 
artery disease necessitated a cardiac catheterization.  
Thereafter, he was hospitalized with a diagnosis of unstable 
angina and underwent a percutaneous transluminal coronary 
angioplasty.  In early August 1995, he was noted to be doing 
"ok." 

In April 1997, the veteran was hospitalized due to increasing 
forgetfulness that was affecting his daily activities.  He 
reported that his memory had deteriorated within the past 
seven to eight months, he often forgot the day of the week 
and names of his friends and grandchildren, had problems 
finding his way back to his home, and could no longer go on 
with life without the help of his wife.  A physician noted 
serious memory deficits, including with regard to knowing the 
date, place and name of the hospital, and diagnosed age-
related changes with diffuse cortical atrophy and ventricular 
enlargement.  

In November 1998, Dr. Greene examined the veteran for the 
purpose of determining whether he was housebound or in need 
of regular aid and attendance.  Based on findings of daily 
memory loss and confusion, Dr. Greene determined that the 
veteran required the daily personal health care services of a 
skilled provider, and that without this care, the veteran 
would require hospital, nursing home or other institutional 
aid.  

The evidence is clear that the veteran is currently in need 
of aid and attendance.  However, it appears that this need 
results from the veteran's dementia, not from any disorder 
that is currently service connected.  A VA physician should 
explore this matter on Remand. 

This case is REMANDED to the RO for the following 
development: 

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private health 
care providers who have treated his 
dementia and service-connected 
disabilities since 1997.  After obtaining 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment.  A 
specific request should be made for all 
pertinent records from Jewish Hospital.

2.  The RO should afford the veteran a VA 
examination by an appropriate specialist 
for the purpose of determining the 
etiology of his dementia and the severity 
of his service-connected disabilities.  
In scheduling the examination, the RO 
should advise the veteran of the need to 
report for the examination and of the 
fact that a failure to report without 
good cause might result in his claim 
being denied under 38 C.F.R. § 3.655 
(1999).  Prior to the examination, the RO 
should furnish the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should note all clinical 
findings related to the veteran's 
dementia and service-connected 
disabilities.  The examiner should then 
offer opinions as to: (1) whether it is 
at least as likely as not that any 
dementia present is related to the 
veteran's service-connected heart 
disease; and (2) whether the veteran's 
service-connected disabilities, including 
dementia (if appropriate), necessitates 
regular aid and attendance or renders the 
veteran housebound.  The examiner should 
include detailed rationale for all 
opinions expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the specialist for 
completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If the 
RO denies any benefit sought, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this appeal, the Board intimates 
no opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to 

have considered in connection with his appeal; however, he is 
not required to act until further notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

